Citation Nr: 1544694	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  11-20 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for chondromalacia of the left knee, status post arthroscopy, for the period on appeal before August 20, 2014.

2.  Entitlement to a rating in excess of 30 percent for chondromalacia of the left knee, status post total knee replacement, for the period from October 1, 2015.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1985 to April 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the Veteran's claim for an increased rating for a left knee disability, denied her claim for service connection for an acquired psychiatric disorder, and addressed additional issues.  In July 2013, the Veteran presented testimony at a hearing before the undersigned Veterans Law Judge (VLJ).

This matter was previously before the Board in September 2014, at which time it was remanded to obtain outstanding records of the Veteran's treatment, provide an examination to assess the current severity of her left knee disability, provide an examination to assess the nature and etiology of any present acquired psychiatric disability, and readjudicate the claims on appeal.  As review of the record reveals that there has been substantial compliance with the September 2014 remand directives, no further action is necessary in that regard.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In an August 2015 rating decision, the RO granted service connection for posttraumatic stress disorder (PTSD) with major depressive disorder (MDD).  Thus, the issue of the Veteran's entitlement to service connection for an acquired psychiatric disorder is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  During the period on appeal before August 20, 2014, the Veteran's left knee disability was productive of extension limited to no more than 10 degrees, but was not productive of compensable limitation of flexion, ankylosis, locking, symptoms associated with the removal of semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.

2.  For the period from May 7, 2014, to August 19, 2014, the Veteran's left knee disability was productive of slight, recurrent lateral instability.

3.  For the period from October 1, 2015, the Veteran's left knee disability has been productive of chronic residuals consisting of severe painful motion or weakness.


CONCLUSIONS OF LAW

1.  For the period on appeal before August 20, 2014, the criteria for the assignment of a rating in excess of 10 percent for chondromalacia of the left knee, status post arthroplasty, are not met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5256-63 (2015).

2.  For the period from May 7, 2014, to August 19, 2014, the criteria for a separate disability rating of 10 percent for slight lateral instability of the left knee are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

3.  For the period on appeal from October 1, 2015, the criteria for the assignment of a rating of 60 percent, but not greater, for chondromalacia of the left knee, status post total knee replacement, are met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.10, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5055, 5256-63 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper notice from VA must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided adequate notice in March 2009, May 2009, and July 2009.  In addition, pursuant to VA's duty to assist in the development of a claim, VA associated with the Veteran's claims file her VA treatment records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(3).

Also pursuant to VA's duty to assist in the development of a claim, VA provided examinations in December 2009 and August 2015.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board finds that these examinations are adequate as the examiners reviewed the Veteran's relevant medical history, performed thorough clinical evaluations, and provide a clear picture of the Veteran's left knee disability.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As previously acknowledged, the Veteran was afforded a hearing before the undersigned VLJ, during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the VLJ enumerated the issues on appeal, and the VLJ and the Veteran's representative solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has the Veteran identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims for benefits.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Merits of the Claim

By way of background, the RO granted service connection for chondromalacia of the left knee in a September 1994 rating decision.  A 10 percent rating was assigned, effective April 16, 1994.  In April 1998, the RO assigned a temporary 100 percent rating, effective June 18, 1997, following a June 1997 arthroscopy; and continued the Veteran's 10 percent rating from August 1, 1997, on the grounds that the Veteran only demonstrated compensable limitation of flexion.  This 10 percent rating was continued in a January 1999 rating decision.  The Veteran did not express disagreement with these rating decisions nor was additional evidence pertinent to her claim received by VA within one year of the determinations.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.201 (2015).  Thus, the September 1994, April 1998, and January 1999 rating decisions became final based on the evidence then of record.  38 U.S.C.A.  §§ 7104, 7105 (West 2014).

In February 2009, VA received the claim that led to this appeal.  In a September 2009 rating decision, the RO continued the Veteran's 10 percent rating.  Thereafter, in a January 2015 rating decision, the RO awarded a temporary total rating from August 20, 2014, to September 30, 2015, for convalescence following left total knee replacement under 38 C.F.R. § 4.71a, Diagnostic Code 5055 (2015).  Thereafter, from October 1, 2015, the Veteran has been assigned a 30 percent schedular rating for chondromalacia of the left knee, status post total knee replacement, under Diagnostic Code 5055. 

In summary, the following evaluations are on appeal with regard to the Veteran's left knee: (1) a rating in excess of 10 percent for chondromalacia of the left knee, status post arthroplasty, for the period on appeal before August 20, 2014; and (2) a rating in excess of 30 percent for chondromalacia of the left knee, status post total knee replacement, for the period on appeal from October 1, 2015.

Disability ratings are determined by applying the rating criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule) and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2015).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2015).  Otherwise, the lower rating is assigned.  Id.  Additionally, while it is not expected that all cases will show all the findings specified, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015).  The Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2008).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34   (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath, 1 Vet. App. at 592.

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Under 38 C.F.R. § 4.71a (2015), which sets forth the schedular rating criteria for the musculoskeletal system, Diagnostic Code 5010 directs VA to rate arthritis due to trauma under degenerative arthritis, or Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis is to be evaluated on the basis of limitation of motion as per the diagnostic codes for the specific joint or joints.  Id.  If, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, a 10 percent rating can be assigned where there is x-ray evidence of 2 or more major joints or 2 or more minor joint groups and a 20 percent rating can be assigned if such involvement includes occasional incapacitating episodes.  Id.  Note (1) under Diagnostic Code 5003 provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion.  Id.

Diagnostic Code 5055 pertains to knee replacement (prosthesis) and provides the following: a 100 percent evaluation is assigned for one year following the implantation of the prosthesis; a 60 percent evaluation is assigned for a prosthetic replacement of the knee joint with chronic residuals consisting of severe painful motion or weakness in the affected extremity; and for a prosthetic replacement of the knee joint with intermediate degrees of residual weakness, pain, or limitation of motion, the disability is rated by analogy to Diagnostic Codes 5256 (ankylosis of the knee), 5261 (limitation of extension), or 5262 (impairment of the tibia and fibula).  38 C.F.R. § 4.71a.  The minimum evaluation for a prosthetic replacement of the knee joint is 30 percent.  Id. 

The Board notes that, as indicated in the preceding paragraph, the provisions of Diagnostic Code 5055 for total knee replacement do not provide for consideration of Diagnostic Code 5257 (recurrent subluxation or instability), 5260 (limitation of flexion), or any other Diagnostic Code not specifically referenced therein.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, pyramiding, or evaluating the same manifestation of a disability under different diagnostic codes, is to be avoided.  See 38 C.F.R. § 4.14 (2015).  Thus, separate ratings under different diagnostic codes are only permitted if, for example, those separate ratings are assigned based on manifestations of the Veteran's disability that are separate and apart from manifestations for which the Veteran has already been rated.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994). 

Facts and Analysis: Rating in excess of 10 percent for period before August 20, 2014

As explained in further detail below, the Board finds that, in addition to the Veteran's current 10 percent rating for the period on appeal before August 20, 2014, a separate 10 percent rating is warranted for slight lateral instability due to a laterally-tracking patella for the period from May 7, 2014, to August 19, 2014.

In her February 2009 claim for an increased rating and a March 2009 statement, the Veteran reported that she has chronic pain in her left knee and swelling.  In addition, she reported that she cannot walk unassisted and requires the use of a cane.  In statements that were received in November 2009, the Veteran reported that she had an episode where she was not able to walk without pain and reported that she was in treatment for more than seven months for severe debilitating knee and joint pain, which necessitates the use of a special parking pass at work.

The medical evidence of record includes VA treatment records dated February 2008 through May 2008 that document the Veteran's use of knee sleeves and complaints of swelling.  During this period, clinicians reported that the Veteran did not demonstrate effusion or erythema, demonstrated full range of motion, and had only mild discomfort upon full extension.

December 2009 imaging revealed no evidence of fracture, dislocation, joint effusion, or degenerative joint disease, and the report of a December 2009 VA examination report indicates that the Veteran had pain and repeated effusions at that time.  In addition, she was unable to walk more than a few yards.  She did not demonstrate the following symptoms: deformity, giving way, instability, episodes of dislocation or subluxation, stiffness, episodes of locking, weakness, incoordination, decreased speed of joint motion, inflammation, flare-ups, abnormal weight bearing, and ankylosis.  She demonstrated normal extension (0 degrees) and flexion to 100 degrees; and there was no objective evidence of pain with active motion.  She reported having full-time employment.

In a September 2012 brief, the Veteran's representative contended that the Veteran's left knee disability worsened since the Veteran's previous evaluation, which was in December 2009.  The Veteran made a similar contention at her July 2013 Board hearing, during which she reported that her medical records show that she has fallen due to her knee giving way.  Upon review of the records, the Board finds that she complained of right knee instability and reported that her right knee gave way in April 2009, but her medical records do not show the same with regard to her left knee.

Records dated March 2014 indicate that the Veteran did not have increased left knee laxity and effusion was not shown in an x-ray.

May 2014 records indicate that the Veteran re-injured her left knee in October 2013 when she attempted to stand and she felt a pop in her knee at that time.  The reviewing clinician noted that the Veteran was given a brace to stabilize her knee until surgery, and another clinician noted that a March 2014 MRI showed a meniscal tear in the body of the lateral meniscus in addition to moderate to large joint effusion.  In May 2014, the Veteran demonstrated -10 degrees of extension and 112 degrees of flexion.

June 2014 VA physical therapy consult notes document -10 degrees of extension and 92 degrees of flexion.  She denied locking and her anterior drawer, posterior drawer, varus deformity, valgus deformity, and McMurray tests were all negative.  She also reported crepitus, but no crepitus was felt under the patella with extension.  The reporting clinician documented a laterally-tracking patella and noted that the Veteran had symptoms consistent with meniscal tear.

In August 2014, the Veteran underwent a total knee replacement.  In the operative report, it was noted that she presented with advanced degenerative arthritis of the left knee, valgus deformity, pain, crepitus, and limited range of motion before surgery.

After careful review of the evidence, the Board finds that a rating is not warranted for limitation of flexion (Diagnostic Code 5260) for the period before August 20, 2014, as the evidence does not show that the Veteran's disability has been productive of compensable flexion.  Records dated May 2014 and June 2014 indicate that the Veteran's extension was limited to 10 degrees at that time, which corresponds to a 10 percent rating under Diagnostic Code 5261.  Thus, because she already has a 10 percent rating for her left knee disability for the period before August 20, 2014, the Board finds that she has been appropriately compensated for her limitation of motion.

Additionally, the Board finds that Diagnostic Codes 5256, 5259, 5262, and 5263 are not for application because there is no evidence of ankylosis, symptomatic removal of the meniscus, impairment of tibia and fibula, or genu recurvatum during the relevant period.  In addition, although a March 2014 MRI showed a meniscal tear in the body of the lateral meniscus and moderate to large joint effusion, the Veteran denied locking.  Thus, a separate rating is not warranted for dislocated semilunar cartilage under Diagnostic Code 5258. 

The Board finds, however, that a separate 10 percent rating is warranted for slight lateral instability under Diagnostic Code 5257 for the period from May 7, 2014, to August 19, 2014, based on a May 2014 report that the Veteran had to be given a brace to stabilize her knee and June 2014 VA physical therapy consult notes that document a laterally-tracking patella.  The Board finds that a higher rating is not warranted for instability because the evidence fails to show that the Veteran experienced moderate or severe subluxation or instability at that time.  Additionally, the Board finds that a separate rating for instability is not warranted for the period on appeal before May 7, 2014, because although the Veteran has reported wearing a knee brace during that period, her medical records document complaints of right knee instability in April 2009, left knee instability was not shown upon examination in December 2009, and a March 2014 medical record indicates that she did not have increased left knee laxity at that time.  Thus, a separate rating for instability is not warranted before May 7, 2014.

The Board has considered the Veteran's reports of chronic pain and used this symptom as a factor in assigning her ratings to the extent that her pain has resulted in functional loss.  See Mitchell, 25 Vet. App. at 36 ("[P]ain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system.  Pain in . . . a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.").  Thus, an increased or separate rating will not be granted for pain alone.

Additionally, a rating for arthritis is not warranted under Diagnostic Code 5010 because the Veteran has a compensable rating for limitation of motion for the entire period on appeal, and thus, the assignment of an additional rating under this diagnostic code would constitute pyramiding.  38 C.F.R. § 4.14.

Overall, the Board declines to assign a rating in excess of 10 percent for chondromalacia of the left knee, status post arthroplasty, for the period on appeal before August 20, 2014, and assigns a separate 10 percent rating for slight instability of the left knee for the period from May 7, 2014.

Facts and Analysis: Rating in excess of 30 percent for period from October 1, 2015

The Board finds that the Veteran is ineligible for a rating of 100 percent, as the one year period following the implantation of her left knee prosthesis has expired.  However, in light of an August 2015 VA examination finding that her total knee replacement has been productive of chronic residuals consisting of severe painful motion or weakness, the evidence supports an increased disability rating of 60 percent for the left knee, but no greater, for the period on appeal from October 1, 2015.  38 C.F.R. § 4.71a, Diagnostic Code 5055; 38 U.S.C.A. § 5110(b) (West 2014).  In so finding, the Board notes that no other diagnostic codes for knee disabilities provide a rating greater than 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5263.  

In addition, the Board has considered the applicability of the rating criteria that pertains to rating scars under 38 C.F.R. § 4.118, Diagnostic Codes 7800-05 (2015), with regard to the Veteran's surgical scar, but finds that the Veteran does not meet the criteria for a compensable rating under the applicable criteria.

III.  Additional Considerations

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2015).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), provides that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple service-connected conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  At present, the Veteran has service connection for a chondromalacia of the left knee, status post total knee replacement; chondromalacia of the right knee; PTSD with MDD; myomatous uterus, status post laparoscopic assisted vaginal hysterectomy; iron deficiency anemia; tinnitus; fibroids in breasts; and an appendectomy scar.

The Board finds that the rating criteria contemplate the Veteran's left knee disability, as it has been productive of symptoms such as pain, weakness, and limitation of motion-manifestations that are contemplated by the rating criteria.  In addition, the record fails to show that all of the Veteran's service-connected disabilities, in the aggregate, have presented such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards.

"Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  Thus, to the extent that the Veteran's disabilities have impeded her ability to climb stairs, stand, or walk for long periods as she reported during her July 2013 hearing and August 2015 examination, the Board finds that these manifestations of her disability are also contemplated by the schedular criteria.  Overall, the Board finds that the rating criteria are adequate to evaluate the Veteran's level of impairment and referral for consideration of extraschedular rating is not warranted.

In addition, the Board has considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran testified during her July 2013 Board hearing that she is currently employed full-time; she has not alleged that she is unemployable on account of her service-connected disabilities.  The Board thus
finds that further consideration of whether a TDIU is warranted under Rice is not
required.


ORDER

For the period on appeal before August 20, 2014, a disability rating in excess of 10 percent for chondromalacia of the left knee, status post arthroscopy, is denied.

Subject to the regulations controlling disbursement of VA monetary benefits, a separate rating of 10 percent for instability of the left knee is granted for the period from May 7, 2014, to August 19, 2014.

Subject to the regulations controlling disbursement of VA monetary benefits, a 60 percent disability rating for chondromalacia of the left knee, status post total knee replacement, is granted for the period on appeal from October 1, 2015.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


